243 Ga. 863 (1979)
257 S.E.2d 282
MUNDAY
v.
MUNDAY.
34921.
Supreme Court of Georgia.
Submitted May 18, 1979.
Decided June 27, 1979.
J. Eugene Wilson, for appellant.
Read, Huddleston & Medori, Charles D. Read, for appellee.
UNDERCOFLER, Presiding Justice.
The mother and father were divorced in Fayette County in 1973. On January 10, 1979, the father brought a motion for change of visitation relying on Code Ann. §§ 30-127, 50-121, and 74-107. The Georgia Child Custody Intrastate Jurisdiction Act of 1978, Code Ann. Ch. 24-3B; Ga. L. 1978, p. 1957, became effective January 1, 1979, *864 and applies to all custody[1] questions filed thereafter. This Act specifically provides that "[t]he use of a complaint in the nature of habeas corpus seeking a change of child custody is hereby prohibited." Code Ann. § 24-304b (d).
Since jurisdiction of custody cases in this court was predicated upon our habeas corpus jurisdiction, we no longer have a jurisdictional basis for entertaining such appeals not also involving a judgment for divorce. This case is accordingly transferred to the Court of Appeals.
Transferred to the Court of Appeals. All the Justices concur, except Jordan and Hall, JJ., who dissent.
NOTES
[1]  "`Custody' includes visitation rights." Code Ann. § 24-303b (c).